Exhibit 10.3


THIRD AMENDED AND RESTATED

ROSS STORES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN
THIS THIRD AMENDED AND RESTATED ROSS STORES, INC. NONQUALIFIED DEFERRED
COMPENSATION PLAN (the “Plan”) amends and restates the Ross Stores, Inc.
Nonqualified Deferred Compensation Plan, adopted January 1, 1994, and last
amended and restated January 1, 1996, by Ross Stores, Inc., a Delaware
corporation (“Ross”). The purpose of the Plan is to provide deferred
compensation for a select group of management or highly compensated employees of
Ross and its subsidiaries. The primary purpose of this restatement is to modify
the Plan to comply with section 409A of the Code. This Plan as restated is
effective December 31, 2008. Under applicable guidance, no retroactive amendment
to January 1, 2005, the effective date of section 409A of the Code and the
commencement of the good faith compliance period, is required.


ARTICLE I


DEFINITIONS


The following definitions shall govern the Plan:


1.1    “Additional Contribution” means a discretionary contribution by the
Employer on behalf of a Participant pursuant to Section 3.6.
1.2    “Annual Bonus” or “Bonus” means any performance-based compensation, that
meets the requirements of Treasury Regulation section 1.409A-1(e), earned by a
Participant under the Employer’s annual cash bonus plan, the amount of or
entitlement to which is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months. Organizational or individual
performance criteria are considered preestablished if established in writing no
later than ninety (90) days after the commencement of the Bonus performance
period. Bonus compensation does not include any amount or portion of any amount
that will be payable regardless of performance based upon a level of performance
that is substantially certain to be met at the time the criteria is established.
1.3    “Beneficiary” means one or more persons, trusts or other entities
entitled to receive Benefits which may be payable under the Plan upon a
Participant’s death as determined under Article VI.
1.4    “Benefits” means the amount(s) credited to a Participant’s Deferral
Account.
1.5    “Board of Directors” or “Board” means the Board of Directors of Ross
Stores, Inc.


1

--------------------------------------------------------------------------------

Exhibit 10.3


1.6    “Bonus Deferral” or “Bonus Deferral Amount” means the dollar amount or
percentage of his or her Annual Bonus which a Participant elects to defer by
making a Bonus Deferral Election pursuant to Section 3.2.
1.7    “Bonus Deferral Election” means an election to defer an Annual Bonus as
provided in Section 3.2.
1.8    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a section of the Code includes such section and any comparable section or
sections of any further legislation that amends, supplements or supersedes such
section.
1.9    “Deferral Account” means the book entry account established under the
Plan for each Participant to which shall be credited the Participant’s Salary
Deferrals, Bonus Deferrals, any Additional Contributions and/or Matching
Contributions made pursuant to Article III, adjusted for deemed Investment Gain
or Loss determined under Article IV, and reduced by any distributions made to
the Participant and any charges which may be imposed on such Deferral Account
pursuant to the terms of the Plan. As provided in Article IV, the Deferral
Account may include a Pre-2005 Deferral Account and a Post-2004 Deferral
Account.
1.10    “Distribution Date” means a date elected solely at the discretion of the
Plan Administrator that is within the ninety (90) day period following the
Participant’s Termination Event, provided, however, that, with respect to a
Participant’s Post-2004 Deferral Account, if at the time of the Participant’s
Separation from Service, he or she is a Specified Employee, his or her
Distribution Date may not be before the date that is six (6) months after the
date of Separation from Service and payments to which a Specified Employee would
otherwise be entitled during the first six (6) months following the date of
Separation from Service shall be accumulated and paid on the first of the
seventh (7th) month following the date of Separation from Service, or at the
sole discretion of the Plan Administrator within ninety (90) days thereafter.
1.11    “Distribution Election” means an election by a Participant at the time
of his or her Salary Deferral Election and/or Bonus Deferral Election, on any
Election Form designating the event or time of distribution and method of
payment of Benefits made in accordance with Sections 5.1 and 5.2, with respect
to a Participant’s Post-2004 Deferral Account, or Appendix A, with respect to a
Participant’s Pre -2005 Deferral Account.
1.12    “Effective Date” means the effective date of this Third Amended and
Restated Ross Stores, Inc. Nonqualified Deferred Compensation Plan, December 31,
2008.
1.13    “Election Form” means the form prescribed by the Plan Administrator from
time to time by which a Participant makes a Salary Deferral Election and/or a
Bonus Deferral Election and elects the event or time of distribution and method
of payments under the Plan.
1.14    “Eligible Employee” means an employee of the Employer who is a member of
a select group of management or highly compensated employees as described in
Article II and who has


2

--------------------------------------------------------------------------------

Exhibit 10.3


been designated by the Plan Administrator, in the Plan Administrator’s sole
discretion, to be eligible to participate in the Plan.
1.15    “Employer” means Ross Stores, Inc. or a subsidiary or a person or entity
that is under common control with Ross as defined in section 414(b) or 414(c) of
the Code.
1.16    “Entry Date” means January 1 of each year.
1.17    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.18    “Initial Entry Date” means a day designated by the Plan Administrator
that is not more than thirty (30) days after the date the Eligible Employee
first becomes eligible to participate in the Plan.
1.19    “Investment Gain or Loss” means the deemed investment gain which shall
be credited to the Participant’s Deferral Account, or the deemed investment loss
which will debited from the Participant’s Deferral Account pursuant to Article
IV.
1.20    “Matching Contribution” means the amount, if any, which the Employer
contributes on behalf of a Participant under the terms of Section 3.5.
1.21    “Participant” means an Eligible Employee who has elected to participate
in the Plan in accordance with Sections 3.1 or 3.2 or for whom Matching
Contributions or Additional Contributions are made in accordance with Sections
3.5 or 3.6.
1.22    “Plan” means this Third Amended and Restated Ross Stores, Inc.
Nonqualified Deferred Compensation Plan, as it may be amended from time to time.
1.23    “Plan Administrator” means the committee selected by Ross to administer
the Plan and to take such other actions as may be specified herein.
1.24    “Plan Year” means the calendar year.
1.25    “Pre-2005 Deferral Account” means the nonforfeitable value of a
Participant’s Deferral Account on December 31, 2004, together with the
Investment Gain or Loss attributable to such Account thereafter. A Participant’s
Account is nonforfeitable to the extent that the Participant is not required to
perform future services to be entitled to payment.
1.26    “Post-2004 Deferral Account” means the value of a Participant’s Deferral
Account less the value of the Participant’s Pre-2005 Deferral Account, together
with the credited Investment Gain or Loss attributable to such Account. The
Post-2004 Deferral Account shall be subject to Code section 409A and applicable
guidance thereunder.
1.27    “Ross” means Ross Stores, Inc., a Delaware corporation, and any
successor thereto.
1.28    “Salary” means the base salary paid by the Employer, but shall not
include any other form of compensation, whether taxable or nontaxable,
including, but not limited to, bonuses,


3

--------------------------------------------------------------------------------

Exhibit 10.3


commissions, overtime and other forms of additional compensation. Salary shall
be calculated before reduction for compensation deferred or contributed at the
election of the Participant pursuant to Code sections 125, 402(e)(3), or 402(h)
under plans established by the Employer; provided, however, that all such
amounts will be included in Salary only to the extent that had there been no
such plan, the amount would have been payable in cash to the Employee.
1.29    “Salary Deferral” or “Salary Deferral Amount” means the dollar amount or
percentage of Salary which a Participant elects to defer by making a Salary
Deferral Election pursuant to Article III.
1.30    “Salary Deferral Election” means an election to defer Salary as provided
in Section 3.1.
1.31    “Separation from Service” means a termination of the Participant’s
employment with the Employer, as determined under Code Section 409A and the
regulations thereunder other than death or Total Disability. A Participant on
military leave, sick leave, or other bona fide leave of absence shall not be
treated as having incurred a Separation from Service, provided that the leave
does not exceed six (6) months, or if longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract.
1.32    “Specified Employee” means a “key employee” (as defined under Code
section 416(i) without regard to paragraph (5) thereof) for the applicable
period, as determined by the Plan Administrator in accordance with Treasury
Regulation section 1.409A-1(i).
1.33    “Termination Event” means a Participant’s Separation from Service, death
or Total Disability.
1.34    “Total Disability” or “Totally Disabled” means a Participant is either
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, is
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Employer. For
purposes of this Plan, a Participant shall be deemed Totally Disabled if
determined to be totally disabled by the Social Security Administration. A
Participant shall also be deemed Totally Disabled if determined to be disabled
in accordance with the applicable disability insurance program of the Employer,
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements of this Section.
1.35    “Trust” means the legal entity created by the Trust Agreement.
1.36    “Trust Agreement” means the Trust Agreement Under the Ross Stores, Inc.
Non-Qualified Deferred Compensation Plan effective November 1, 2002 between Ross
and Union Bank of California, N.A., a copy of which is attached hereto as
Exhibit A, as it may be amended from time to time.


4

--------------------------------------------------------------------------------

Exhibit 10.3


1.37    “Trustee” means the original Trustee(s) named in the Trust Agreement and
any duly appointed successor or successors thereto.
1.38    “Unforeseeable Financial Emergency” means a severe financial hardship of
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or a dependent of the
Participant (as defined in section 152 of the Code, without regard to section
152(b)(1), (b)(2) and (d)(1)(B) thereof), (ii) loss of the Participant’s
property due to casualty, or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined by the Plan Administrator based on the
relevant facts and circumstances. Examples of unforeseeable financial
emergencies include, the imminent foreclosure of or eviction from one’s primary
residence, the need to pay for medical expenses, or the need to pay for the
funeral expenses of a spouse, a Beneficiary or dependent. Examples of what are
not considered to be unforeseeable financial emergencies include the cost of
sending a child to college or the purchase of a home.


ARTICLE II

ELIGIBILITY
2.1    Eligibility. Eligibility for participation in the Plan shall be limited
to a select group of key management or highly compensated employees of the
Employer designated by the Plan Administrator, in its sole discretion, to
participate in the Plan, within the standard established under ERISA sections
201(2), 301(a)(3) and 401(a)(1). Individuals who are in this select group shall
be notified as to their eligibility to participate in the Plan.
2.2    Commencement of Participation. An Eligible Employee shall begin
participation in the Plan on the date the Plan Administrator determines that the
Employee has met all enrollment requirements, including returning the required
Election Form and any other enrollment materials required by the Plan
Administrator within the specified time period. If an Employee fails to meet all
requirements established by the Plan Administrator within the period required,
the Employee shall not be eligible to participate in the Plan during such Plan
Year.
2.3    Cessation of Participation. Active participation in the Plan shall end on
the date of occurrence of a Termination Event or the date the Participant ceases
to be eligible under Section 2.1, whichever occurs first. No deferrals or
contributions shall be made after said date, but the Participant’s Deferral
Account shall continue to be credited or debited with deemed Investment Gains or
Losses pursuant to Article IV until all of the Benefits to which the Participant
is entitled are distributed to the Participant or his or her Beneficiary in
accordance with the terms of the Plan. Participation in the Plan shall cease
when all Benefits have been paid in full.


5

--------------------------------------------------------------------------------

Exhibit 10.3


ARTICLE III

DEFERRALS AND CONTRIBUTIONS


3.1    Salary Deferrals.


(a)    Annual Deferral. For each Plan Year, a Participant may make a Salary
Deferral Election to reduce his or her Salary by the Salary Deferral Amount set
forth in an Election Form duly executed and filed with the Employer, subject to
the limitations under Section 3.4. The election shall be made on an Election
Form which must be returned to the Employer no later than the December 31 prior
to the Plan Year in which the Salary will be earned. The Participant’s election
shall be irrevocable effective as of said December 31. The Salary Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant’s Salary and an equal amount shall be credited to the Participant’s
Deferral Account.
(b)    Election to Continue in Effect. Unless ceased or modified by a subsequent
Salary Deferral Election or cancelled pursuant to Section 3.3, the Participant’s
election shall continue in effect for all subsequent Plan Years until the
Participant ceases to be an Eligible Employee.
(c)    Initial Deferral Election. An Eligible Employee who first becomes
eligible to participate in the Plan on or after the beginning of a Plan Year may
make an election to defer the portion of his or her Salary attributable to
services to be performed after such election, provided that the Employee submits
an Election Form on or before the deadline established by the Plan
Administrator, which in no event shall be later than thirty (30) days after the
Employee first becomes eligible to participate in the Plan. Any such election
shall be irrevocable thirty (30) days after the Employee first becomes eligible
to participate in the Plan.
3.2    Bonus Deferrals.
(a)    Annual Deferral. For each Plan Year, a Participant may make a Bonus
Deferral Election to reduce his or her Annual Bonus by the Bonus Deferral Amount
set forth in an Election Form duly executed and filed with the Employer. The
election shall be made on an Election Form which must be returned to the
Employer no later than the December 31 prior to the Plan Year in which the Bonus
performance period will commence, except as permitted by Section 3.2(b). The
election shall be irrevocable effective as of said December 31. The Bonus
Deferral Amount shall not be paid to the Participant, but shall be withheld from
the Participant’s Annual Bonus and an equal amount shall be credited to the
Participant’s Deferral Account.
(b)    Extended Deadline for Bonus Deferral Election. Notwithstanding Section
3.2(a), a Participant may make a Bonus Deferral Election by filing an Election
Form with the Employer no later than six (6) months before the end of the Bonus
performance period, provided that the following conditions are satisfied: (i)
the Participant has performed services continuously from the later of (A) the
beginning of the Bonus performance period or (B) the date the Bonus performance
criteria are established through the date of said election; and (ii) in no event
may an election to defer an Annual Bonus be made after such Annual Bonus has
become readily


6

--------------------------------------------------------------------------------

Exhibit 10.3


ascertainable. Any such election shall become irrevocable six (6) months before
the end of the twelve (12) month Bonus performance period.
(c)    Initial Deferral Election. An Eligible Employee who first becomes
eligible to participate in the Plan after the beginning of the Plan Year may
make a Bonus Deferral Election to defer the portion of his or her Bonus
attributable to services to be performed after such election, provided that the
Employee submits an Election Form on or before the deadline established by the
Plan Administrator, which in no event shall be later than thirty (30) days after
the Participant first becomes eligible to participate in the Plan. The portion
of the Bonus attributable to services performed after the date of the Bonus
Deferral Election (and the maximum amount that may be deferred) shall be
determined as follows: the total amount of the Bonus for the twelve (12) month
performance period shall be multiplied by a fraction, the numerator of which is
the number of days remaining in the Bonus performance period after the Bonus
Deferral Election is effective and the denominator of which is the total number
of days in the Bonus performance period.
(d)    Election to Continue in Effect. Unless ceased or modified by a subsequent
timely Bonus Deferral Election or cancelled pursuant to Section 3.3, the
Participant’s Bonus Deferral Election shall continue in effect until the
Participant ceases to be an Eligible Employee.
3.3    Cancellation of Salary and Bonus Deferral Election Due to 401(k) Plan
Hardship Distribution or Unforeseeable Emergency Withdrawal. Notwithstanding
anything in this Article III to the contrary, if during a Plan Year, a
Participant receives a hardship distribution under a plan described in section
401(k) of the Code that is maintained by the Employer, (1) the Participant’s
Salary Deferral Election and Bonus Deferral Election shall be cancelled in full
for the remainder of the Plan Year and the immediately following Plan Year. If a
Participant experiences an Unforeseeable Financial Emergency described in
Section 5.4, then the Participant’s Salary Deferral Election and Bonus Deferral
Election shall be cancelled in full for the remainder of the Plan Year and the
immediately following Plan Year. A Participant whose Salary Deferral Election
and/or Bonus Deferral Election is cancelled under this Section 3.3 may elect to
make a Salary Deferral Election and/or Bonus Deferral Election beginning after
the period of cancellation set forth in this Section.
3.4    Limitations on Deferrals. A Participant’s Salary and Bonus Deferrals with
respect to a Plan Year shall be reduced by the amount(s), if any, which may be
necessary:
(i)
To satisfy all required income and employment tax withholding and FICA
contributions;

(ii)
To pay all contributions elected by the Participant pursuant to the Ross
employee stock purchase plan, the cafeteria plan established pursuant to section
125 of the Code, and other applicable compensation and benefit programs; and

(iii)
To satisfy all garnishments or other amounts required to be withheld by
applicable law or court order.



7

--------------------------------------------------------------------------------

Exhibit 10.3


3.5    Matching Contribution. A Matching Contribution may be credited to a
Participant’s Deferral Account in such amount and at such time as the Employer,
in its sole discretion, may determine and announce to the Participant. The
Employer reserves the right to change the formula by which Matching
Contributions are determined or to cease making Matching Contributions entirely
after notifying the Participant of such change or cessation.
3.6    Additional Contributions. Additional Contributions may be credited to a
Participant’s Deferral Account in such amounts and at such times as the
Employer, in its sole discretion, may determine and communicate to the
Participant. The Employer shall be under no obligation to continue to credit
Additional Contributions and may discontinue or change the amount of such
Additional Contributions at any time.
3.7    No Withdrawal. Except as permitted in Section 5.4 or, with respect to a
Participant’s Pre-2005 Deferral Account, as further permitted pursuant to
Appendix A, amounts credited to a Participant’s Deferral Account may not be
withdrawn by a Participant and shall be paid only upon a Termination Event.
3.8    Vesting. A Participant’s Deferral Account attributable to Salary Deferral
Amounts, Bonus Deferral Amounts and Matching Contributions shall be one hundred
percent (100%) vested at all times. A Participant’s Deferral Account
attributable to any Additional Contributions shall vest at such time or times as
the Compensation Committee of the Board shall specify in connection with any
such Additional Contributions.


ARTICLE IV

INVESTMENT GAIN OR LOSS ON DEFERRAL ACCOUNTS
4.1    Deferral Account. A Deferral Account shall be established and maintained
for each Participant to which shall be credited the Participant’s Salary
Deferral Amount, Bonus Deferral Amount, Matching Contributions (if applicable),
Additional Contributions (if applicable) and the deemed Investment Gain or Loss
as determined under this Article IV. The Participant’s Deferral Account shall be
charged with distributions from the Account and any charges which may be imposed
on the Deferral Account pursuant to the terms of the Plan. For a Participant who
received credits under this Plan prior to January 1, 2005, the Deferral Account
shall include both a Pre-2005 Deferral Account (which is exempt from Code
section 409A) and a Post-2004 Deferral Account (which is subject to Code section
409A).
4.2    Deemed Investment Options.
(a)    The Plan Administrator shall designate one or more investments
alternatives available for hypothetical investment (“Deemed Investment
Options”). The Plan Administrator shall specify the particular investment
alternatives which shall constitute Deemed Investment Options, and-may, in its
sole discretion, change or add to the Deemed Investment Options;


8

--------------------------------------------------------------------------------

Exhibit 10.3


provided, however, that the Plan Administrator shall notify Participants of any
such change prior to the effective date thereof.
(b)    Each Participant may select among the Deemed Investment Options and
specify the manner in which his or her Deferral Account shall be deemed to be
invested for purposes of determining Participant’s Investment Gain or Loss (the
“Deemed Investment Election”). The Plan Administrator shall establish and
communicate the rules, procedures and deadlines for making and changing Deemed
Investment Elections.
4.3    Investment Gain or Loss. Each Participant’s Deferral Account shall be
credited monthly, or more frequently as the Plan Administrator may specify, with
the deemed Investment Gain or debited with the deemed Investment Loss
attributable to his or her Deferral Account. The deemed Investment Gain or Loss
is the amount which the Participant’s Deferral Account would have earned or lost
if the amounts credited to the Deferral Account had, in fact, been invested in
the Deemed Investment Options, in accordance with the Participant’s Deemed
Investment Elections.


ARTICLE V

BENEFITS
5.1    Timing of Distribution with Respect to Post-2004 Deferral Account.
(a)    The amounts credited to a Participant’s Post-2004 Deferral Account shall
be paid (or payment shall commence) upon the Distribution Date following the
first Termination Event to occur. The Participant may elect, no later then when
he or she first makes a Salary Deferral Election and/or Bonus Deferral Election
with respect to his or her Post-2004 Deferral Account that the timing of his or
her payment shall be on the Distribution Date immediately following: (i) his or
her Separation from Service or (ii) one (1) year after his or her Separation
from Service.
(b)    Notwithstanding Section 5.1(a), if the Termination Event is the
Separation from Service of a Specified Employee, payment of the Participant’s
Post-2004 Account shall be made or commenced no earlier than on the first day
after the end of the six (6) month period following the Participant’s Separation
from Service.
5.2    Method of Distribution with Respect to Post-2004 Deferral Account.
(a)    In General. Distributions of a Participant’s Post-2004 Deferral Account
may be made in any of the following optional forms of distribution, if the
Participant has so elected no later than the time the Participant first makes a
Salary Deferral Election and/or Bonus Deferral Election with respect to deferral
amounts in his or her Post-2004 Deferral Account: (i) a single lump sum payment
or (ii) substantially equal annual installments over a period not to exceed ten
(10) years.


9

--------------------------------------------------------------------------------

Exhibit 10.3


(b)     Death Benefits. In the event a Participant dies before his or her
Post-2004 Deferral Account has been completely distributed and the Plan
Administrator receives proof satisfactory to it of the Participant’s death, the
Participant’s Benefits shall be paid to his or her Beneficiary in accordance
with the method of distribution specified in the Participant’s Distribution
Election in effect at the time of such Participant’s death.
(c)    Non-Election. If no Distribution Election has been properly made prior to
the Distribution Date, the Participant’s Benefits will be distributed in a
single lump sum on the Distribution Date.
5.3    Amendment of Distribution Election with Respect to Post-2004 Deferral
Account. A Participant may change a Distribution Election with respect to his or
her Post-2004 Deferral Account by filing an amended Distribution Election at
least twelve (12) months before the Distribution Date. Such amended Distribution
Election shall not be effective for a period of twelve (12) months after the
date on which the amended election is made. The new Distribution Date selected
by the Participant must be the first day of a Plan Year that is no sooner than
five (5)  years from the date such payment would otherwise be made or commence.
5.4    Unforeseeable Financial Emergency. Notwithstanding any other provision of
the Plan to the contrary, with the consent of the Plan Administrator, a
Participant may withdraw up to one hundred percent (100%) of the amount credited
to his or her Deferral Account as may be required to meet an Unforeseeable
Financial Emergency of the Participant, provided that the entire amount
requested by the Participant is not reasonably available from other resources of
the Participant.
(a)    The withdrawal must be necessary to satisfy the Unforeseeable Financial
Emergency (which may include amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from the
withdrawal) and no more may be withdrawn from the Participant’s Deferral Account
than is required to relieve the financial need after taking into account other
resources that are reasonably available to the Participant for this purpose.
(b)    The Participant must certify that the financial need cannot be relieved:
(i) through reimbursement or compensation by insurance or otherwise; or (ii) by
liquidation of the Participant’s assets, to the extent such liquidation would
not itself cause severe financial hardship.
(c)    In the event an Unforeseeable Financial Emergency withdrawal is approved,
payment shall be made to the Participant on a date elected solely at the
discretion of the Plan Administrator that is within sixty (60) days after the
date of approval by the Plan Administrator.
5.5    Distribution of Pre-2005 Deferral Account. A Participant may elect to
receive any portion of his or her Pre-2005 Deferral Account at the times and in
the forms described in Appendix A.
5.6    Qualified Domestic Relations Orders. If necessary to comply with a
domestic relations order, as defined in Code section 414(p)(1)(B), pursuant to
which a court has determined that a spouse or former spouse of a Participant has
an interest in the Participant’s Benefits under the


10

--------------------------------------------------------------------------------

Exhibit 10.3


Plan, the Plan Administrator shall have the right to immediately distribute the
spouse’s or former spouse’s interest in the Participant’s Benefits under the
Plan to such spouse or former spouse.
5.7    Tax Withholding. All payments under this Article V shall be subject to
all applicable withholding for state and federal income tax and to any other
federal, state or local tax which may be applicable thereto.


ARTICLE VI

BENEFICIARIES
6.1    Designation of Beneficiary. The Participant shall have the right to
designate on such form as may be prescribed by the Plan Administrator, one or
more Beneficiaries and secondary Beneficiaries to receive any Benefits due under
Article V which may remain unpaid at the Participant’s death and shall have the
right at any time to revoke such designation and to substitute another such
Beneficiary.
6.2    No Designated Beneficiary. If, upon the death of the Participant, there
is no valid designation of Beneficiary, the Beneficiary shall be the
Participant’s estate.


ARTICLE VII

TRUST OBLIGATION TO PAY BENEFITS
7.1    Deferrals Held in Trust. An amount equal to Salary Deferral Amounts,
Annual Bonus Deferral Amounts and Matching Contributions, if any, made by or on
behalf of the Participant shall be transferred to the Trustee within thirty (30)
days after the applicable pay period or crediting date to be held pursuant to
the terms of the Trust Agreement.
7.2    Benefits Paid From Trust. All benefits payable to a Participant hereunder
shall be paid by the Trustee to the extent of the assets held in the Trust by
the Trustee, and by the Employer to the extent the assets in the Trust are
insufficient to pay the Participant’s Benefits as provided under this Plan.
7.3    Trustee Investment Discretion. The Deemed Investment Options shall be for
the sole purpose of determining the deemed Investment Gain or Loss and neither
the Trustee nor the Employer shall have any obligation to invest the
Participants’ Deferral Account in the Deemed Investment Options or in any other
investment.
7.4    No Secured Interest. All deferrals and other amounts governed by the
terms of the Plan and the Trust Agreement, including all investments purchased
with such amounts and all income attributable thereto, shall remain (until
distributed to the Participant or Beneficiary) the property of the Employer as
provided under the Plan and the Trust Agreement and shall be subject to the


11

--------------------------------------------------------------------------------

Exhibit 10.3


claims of the Employer’s general creditors in the event of the Employer’s
financial insolvency. No Participant or Beneficiary shall have any secured or
beneficial interest in any property, rights or investments held by the Employer
or the Trustee in connection with the Plan.


ARTICLE VIII

AMENDMENT AND TERMINATION
8.1    Amendment. This Plan may be amended by Ross at any time in its sole
discretion upon an action of a majority of the members of the Plan
Administrator; provided, however, that no amendment may be made which would
alter the irrevocable nature of an election or which would reduce the amount
credited to a Participant’s Deferral Account on the date of such amendment; and
provided further that no amendment which would affect the Trustee’s obligation
may be made without the Trustee’s consent.
8.2    Termination. Notwithstanding any other provision of this Plan to the
contrary, Ross, either (i) by action of its Board or (ii) with the approval of a
majority of the members of the Plan Administrator and the consent of either the
President or the Chief Executive Officer of Ross, reserves the right to
terminate the Plan in its entirety at any time upon fifteen (15) days’ notice to
the Participants. If the Plan is terminated, no new deferral elections or
Employer contributions shall be permitted, but the Deferral Accounts of the
Participants shall remain in the Plan and continue to be credited or debited
with deemed Investment Gains or Losses pursuant to Article IV until the Account
is distributed in accordance with Article V or Appendix A. Notwithstanding the
foregoing, upon termination of the Plan, all Post-2004 Deferral Accounts of
Participants shall be distributed in a single lump sum, subject to and in
accordance with rules established by the Employer deemed necessary to comply
with the applicable requirements and limitations of Treasury Regulation section
1.409A-3(j)(4)(ix). Any amounts remaining in the Trust after all Benefits have
been paid shall revert to the Employer.


ARTICLE IX

MISCELLANEOUS
9.1    Administration. The Plan Administrator shall have full discretionary
authority to administer the Plan and to interpret its provisions. The Plan
Administrator shall have the discretion and authority to make, amend, interpret
and enforce all appropriate rules and regulations for the administration of the
Plan, and to decide any and all questions arising under the Plan, including
disputes regarding entitlement to benefits.
9.2    No Assignment. The right of any Participant, any Beneficiary, or any
other person to the payment of any benefits under this Plan shall not be
assigned, transferred, pledged or encumbered.


12

--------------------------------------------------------------------------------

Exhibit 10.3


9.3    Successors. This Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns and the Participant and his or her
heirs, executors, administrators and legal representatives.
9.4    No Employment Agreement. The terms and conditions of the Plan shall not
be deemed to constitute a contract of employment between the Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written agreement or expressly
provided by law. Nothing in the Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer, or to interfere with the
right of the Employer to discipline or discharge the Participant at any time.
9.5    Attorneys’ Fees. If the Employer, a Participant, any Beneficiary, or a
successor in interest to any of the foregoing, brings a legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be reimbursed by the other party for the prevailing party’s costs of such
legal action including, without limitation, reasonable fees of attorneys,
accountants and similar advisors and expert witnesses.
9.6    Disputes.
(a)    A person who believes that he or she is being denied a benefit to which
he or she is entitled under the Plan (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Plan Administrator, setting
forth his or her claim.


(b)    Upon receipt of a claim, the Plan Administrator shall advise the Claimant
that a reply will be forthcoming within ninety (90) days and shall, in fact,
deliver such reply within such period. The Plan Administrator may, however,
extend the reply period for an additional ninety (90) days for special
circumstances provided it notifies the Claimant of the need and reason for the
extension and an anticipated decision date.


(c)    If the claim is denied in whole or in part, the Plan Administrator shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (1) the specific reason or reasons for such denial;
(2) the specific reference to pertinent provisions of the Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review under subsection (d); and (6) such
other information as may be required by applicable Department of Labor
regulations.


(d)    Within sixty (60) days after the receipt by the Claimant of the written
decision described above, the Claimant may make a request in writing for review
of the determination of the Plan Administrator. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Plan
Administrator. If the Claimant does not request a review within such


13

--------------------------------------------------------------------------------

Exhibit 10.3


sixty (60) day period, he or she shall be barred and estopped from challenging
the Plan Administrator’s determination.


(e)    Within sixty (60) days after the Plan Administrator’s receipt of a
request for review, the Plan Administrator shall appoint a special review
committee, none of whose members shall be persons who reviewed or denied the
initial claim, to review the request after considering all materials presented
by the Claimant. If special circumstances require that the sixty (60) day time
period be extended, the special review committee will so notify the Claimant of
the need and reasons for the extension and an anticipated decision date. The
Plan Administrator will render the decision as soon as possible, but no later
than one hundred twenty (120) days after receipt of the request for review. The
decision of the special review committee must be written in a manner calculated
to be understood by the Claimant, and it must contain: (1) specific reasons for
the decision; (2) specific reference(s) to the pertinent Plan provisions upon
which the decision was based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and (4) a statement of
the Claimant’s right to bring a civil action under ERISA Section 502(a).


(f)    Any dispute or claim related to or arising out of this Plan shall,
subject to exhausting the claims and review procedures set forth in this Section
9.6, be fully and finally resolved by binding arbitration conducted by the
American Arbitration Association according to its Employee Benefit Claims
Arbitration Rules, the hearing to be held in Alameda County, California.
9.7    Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of California, the extent those laws are not
preempted by ERISA.
9.8    Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein or those documents expressly referred to herein as affecting this Plan.
9.9    Minor or Incompetent Beneficiary. If the Plan Administrator determines in
its discretion that a distribution is to be made to a minor or incompetent
Beneficiary, the Plan Administrator may direct payment to be made to the legal
guardian, legal representative or custodian of such person. The Plan
Administrator may require such proof as it determines appropriate of the
Beneficiary’s minority or incompetence before making any distribution. Payment
to the legal guardian, legal representative or custodian shall fully discharge
any liability under the Plan for such payment amount.




14

--------------------------------------------------------------------------------

Exhibit 10.3


IN WITNESS WHEREOF, Ross Stores, Inc. has caused this Third Amended and Restated
Ross Stores, Inc. Nonqualified Deferred Compensation Plan to be executed this
_19_day of December, 2008 by its duly authorized officer effective December 31,
2008.
ROSS STORES, INC.
 
 
 
 
By:
/s/J. Marvin
Title:
SVP, HR
Dated:
12/19/08











15

--------------------------------------------------------------------------------


Exhibit 10.3


APPENDIX A

DISTRIBUTION OF PRE-2005 DEFERRAL ACCOUNTS
The following provisions pertain solely to distribution of a Participant’s
Pre-2005 Deferral Account and supersede any inconsistent provisions of the Plan.
A.    Timing of Distribution. A Participant’s Pre-2005 Deferral Account shall be
paid (or payment shall commence) within a reasonable time after the earlier to
occur of (i) the Early Benefit Distribution Date, if the Participant elected an
Early Benefit Distribution, or (ii) a Termination Event. The Participant may
elect, no later then when he or she first makes a Salary Deferral Election
and/or Bonus Deferral Election with respect to his or her Pre-2005 Deferral
Account that the timing of his or her payment shall be on the Distribution Date
immediately following: (i) his or her Separation from Service or (ii) one (1)
year after his or her Separation from Service.
B.    Early Benefit Distribution.
(i)    Two-Year Advance Election. A Participant may elect an Early Benefit
Distribution by filing an Early Benefit Distribution Election at such time and
in such manner as the Plan Administrator shall specify. Such Early Benefit
Distribution Election shall specify an Early Benefit Distribution Date which
shall be no less than two (2) years from the date such Early Benefit
Distribution Election is made. Except as otherwise provided in this Appendix A,
the Early Benefit Distribution Election shall be irrevocable and shall apply to
the Participant’s entire Pre-2005 Deferral Account balance as of such Early
Benefit Distribution Date, or to such lesser dollar amount as may be specified
in the Early Benefit Distribution Election. A Participant who receives an Early
Benefit Distribution pursuant to an Early Benefit Distribution Election shall
automatically cease all deferrals and/or contributions under the Plan as of the
next Entry Date following the Early Benefit Distribution Date and may not resume
participation until a subsequent Entry Date after making a new deferral election
under Article III.
Example: Ms. X receives an Early Benefit Distribution on October 15, 2008.
Effective January 1, 2009, Ms. X must discontinue all deferrals to the Plan and
may not resume participation until January 1, 2010.
Example: Mr. Y receives an Early Benefit Distribution on June 30, 2009.
Effective January 1, 2010, Mr. Y must discontinue all deferrals to the Plan and
may not resume participation until January 1, 2011.
(ii)    Revocation of Early Benefit Distribution Election. A Participant may
revoke an Early Benefit Distribution Election, or an election made for an early
benefit distribution under the Ross Stores, Inc. Nonqualified Deferred
Compensation Plan adopted effective January 1, 1994, by filing a written
revocation at least twelve (12) months prior to the Early Benefit Distribution
Date specified in such Election.


1
 

--------------------------------------------------------------------------------

Exhibit 10.3


C.    Termination Event. Solely for purposes of this Appendix A, a Termination
Event shall also be deemed to occur on the last day of any period for which the
Participant receives compensation (including severance payments) from the
Employer which is paid through the Employer’s payroll system and which the
Employer reports as “wages” on Form W-2. The occurrence of a Termination Event
shall automatically revoke any Early Benefit Distribution Election made by the
Participant, if the Early Benefit Distribution Date specified in such Early
Benefit Distribution Election is after the date of the Termination Event. Upon
the occurrence of the first Termination Event to occur, the Participant’s
Pre-2005 Deferral Account shall be paid in one of the following methods as
specified in the Participant’s Distribution Election filed with the Plan
Administrator at the time of his or her Salary Deferral Election and/or Bonus
Deferral Election: (i) single lump sum or (ii) substantially equal annual
installments over a period not to exceed ten (10) years.
A Participant may file an amended Distribution Election by the earlier of (a)
the end of the year prior to the scheduled Distribution Date or (b) six (6)
months before the scheduled Distribution Date. Any amendment which is filed
later than the requirements in the preceding sentence shall be null and void.
In the event a Participant dies before his or her Benefits have been completely
distributed and the Plan Administrator receives proof satisfactory to it of the
Participant’s death, the Participant’s benefits shall be paid to his or her
Beneficiary in accordance with the method of distribution specified in the
Participant’s Distribution Election in effect at the time of such Participant’s
death.
D.    Early Withdrawal. Notwithstanding any other provision of the Plan, the
Participant may withdraw up to one hundred percent (100%) of his or her Pre-2005
Deferral Account. Upon such withdrawal, ten percent (10%) of the amount
withdrawn shall be forfeited and the Participant shall have no further right
thereto. The amount withdrawn, reduced by said forfeiture, shall be paid to the
Participant in a single lump sum. Effective on the next Entry Date, the
Participant shall be prohibited from making any deferrals or receiving any
contributions under the Plan until a subsequent Entry Date after making a new
deferral election under Article III.
E.    Termination of the Plan. The termination of the Plan shall automatically
revoke all outstanding Early Benefit Distribution Elections and all elections to
have Pre-2005 Deferral Accounts paid in installments. Upon the termination of
the Plan, all such Accounts shall be paid in a single lump sum as if the
Participant had voluntarily terminated employment on the date of Plan
termination.






2







--------------------------------------------------------------------------------


Exhibit 10.3




FIRST AMENDMENT
TO THE
ROSS STORES, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
(Third Amended and Restated Plan Document, Effective December 31, 2008)


1.
Plan Sponsor:     Ross Stores, Inc. (the “Company”)



2.
Amendment of Plan: Pursuant to the authority granted to Ross Stores, Inc.
Nonqualified Deferred Compensation Plan Administrative Committee (“Committee”)
in Section 8.1 of Ross Stores, Inc. Nonqualified Deferred Compensation Plan, as
amended and restated December 31, 2008 (the “Plan”), a member of the Committee
hereby adopts the following Amendment to the Plan, effective as provided in
Paragraph 3.



A.
Section 1.29 of the Plan shall be amended by replacing the existing Section 1.29
with the following Section 1.29:



1.29 “Salary Deferral” or “Salary Deferral Amount” means the dollar amount or
percentage of Salary (not to exceed 75% of Salary) which a Participant elects to
defer by making a Salary Deferral Election pursuant to Article III.


B.
Section 3.1(a) of the Plan shall be amended by replacing the existing Section
3.1(a) with the following Section 3.1(a):



(a)    Annual Deferral. For each Plan Year, a Participant may make a Salary
Deferral Election to reduce his or her Salary by the Salary Deferral Amount set
forth in an Election Form duly executed and filed with the Employer, not to
exceed 75% of Salary and subject to the limitations under Section 3.4. The
election shall be made on an Election Form which (1) must be returned to the
Employer no later than, and (2) will be irrevocable effective as of, the
December 31 prior to the Plan Year in which the Salary will be earned. The
Salary Deferral Amount shall not be paid to the Participant, but shall be
withheld from the Participant’s Salary and an equal amount shall be credited to
the Participant’s Deferral Account.


3.    Effective Date: The Effective Date of this First Amendment shall be
January 1, 2015.


4.    Terms and Conditions of Plan: Except for the above amendments, all terms
and     conditions of the Plan are unamended and shall remain in full force and
effect.


5.
Execution: A member of the Committee has executed this Amendment as of the date
set forth below.



ROSS STORES, INC.
Company
 
 
By:
/s/Deon Riley
Title:
SVP, Human Resources
Dated:
November 6, 2014
















--------------------------------------------------------------------------------


Exhibit 10.3




AMENDMENT TO THE
THIRD AMENDED AND RESTATED
ROSS STORES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


The Ross Stores, Inc. Third Amended and Restated Nonqualified Deferred
Compensation Plan (the “Plan”), originally effective as of January 1, 1994, and
most recently restated in its entirety effective as of December 31, 2008, is
hereby further amended, effective as of October 1, 2017, as follows:


1.
Section 1.13 “Election Form” is amended in its entirety to read as follows:



“1.13    “Election Form” means the form, which may be in written, electronic,
telephonic or such other format as prescribed by the Plan Administrator, by
which a Participant makes a Salary Deferral Election and/or a Bonus Deferral
Election and elects the event even or time of distribution and method of
payments under the Plan.”




2.
Section 1.18 “Initial Entry Date” is deleted in its entirety.





3.
Section 1.19 “Investment Gain or Loss” is renumbered as Section 1.18.





4.
Section 1.20 “Matching Contribution” is renumbered as Section 1.19





5.
A new Section 1.20 is added to read as follows:



“1.20    “Open Enrollment Period” means the period or periods established by the
Plan Administrator during which Eligible Employees may elect to enroll in the
Plan or to change elections relating to the rate at which they wish to defer
Compensation under the Plan.”








1







--------------------------------------------------------------------------------

Exhibit 10.3


6.
Section 2.2 of the Plan is hereby amended in its entirety to read as follows:

“2.2    Commencement of Participation. An Eligible Employee shall begin
participation in the Plan on the date the Plan Administrator determines that the
Employee has met all enrollment requirements, including returning the required
Election Form and any other enrollment materials required by the Plan
Administrator within the applicable Open Enrollment Period. If an Employee fails
to meet all requirements established by the Plan Administrator within the
applicable Open Enrollment Period, the Employee shall not be eligible to
participate in the Plan during such Plan Year.”




7.
Section 3.1 of the Plan is hereby amended in its entirety to read as follows:



“3.1    Salary Deferrals.
(a)    Annual Deferral. For each Plan Year, a Participant may make a Salary
Deferral Election to reduce his or her Salary by the Salary Deferral Amount set
forth in an Election Form duly executed and filed with the Employer during the
applicable Open Enrollment Period, subject to the limitations under Section 3.4.
The election shall be made during the applicable Open Enrollment Period on an
Election Form which must be returned to the Employer no later than the December
31 prior to the Plan Year in which the Salary will be earned. Subject to Section
3.3, the Participant’s election shall be irrevocable effective as of said
December 31. The Salary Deferral Amount shall not be paid to the Participant,
but shall be withheld from the Participant’s Salary and an equal amount shall be
credited to the Participant’s Deferral Account.
(b)    Election to Continue in Effect. Unless ceased or modified by a subsequent
Salary Deferral Election filed with the Employer during the applicable Open
Enrollment Period or cancelled pursuant to Section 3.3, the Participant’s
election shall continue in effect for all subsequent Plan Years until the
Participant ceases to be an Eligible Employee.”


8.
Section 3.2 of the Plan is hereby amended in its entirety to read as follows:



“3.2    Bonus Deferrals.
(a)    Deadline for Bonus Deferral Election. A Participant may make a Bonus
Deferral Election by filing an Election Form with the Employer during the
applicable Open Enrollment Period which shall be no later than six (6) months
before the end of the Bonus performance period, provided that the Participant
has performed services continuously from the beginning of the Bonus performance
period.
(b)    Election to Continue in Effect. Unless ceased or modified by a subsequent
timely Bonus Deferral Election filed with the Employer during the applicable
Open Enrollment Period or cancelled pursuant to Section 3.3, the Participant’s
Bonus Deferral Election shall continue in effect until the Participant ceases to
be an Eligible Employee.”




2







--------------------------------------------------------------------------------

Exhibit 10.3




Except as modified by this Amendment, all the terms and provisions of the Plan,
as previously amended, shall remain in full force and effect.


Executed this 13th day of December, 2017


PLAN ADMINISTRATOR OF THE ROSS STORES, INC.
THIRD AMENDED AND RESTATED
NONQUALIFIED DEFERRED COMPENSATION
 
 
 
 
By
/s/K. Reimann
Title
Member of the Plan Administrative Committee







3







--------------------------------------------------------------------------------


Exhibit 10.3


EXHIBIT A
NONQUALIFIED DEFERRED COMPENSATION PLAN TRUST AGREEMENT


Wells Fargo Bank, N.A. as successor trustee to Union Bank of California, N.A.




   Rabbi Trust Agreement



















































This rabbi trust agreement is based on the IRS model rabbi trust provisions
contained in Revenue Procedure 92-64. Provisions from the IRS model rabbi trust
have been selected which are frequently chosen by many if not most of Wells
Fargo rabbi trust clients. Additional provisions have been added to reflect
Wells Fargo operating procedures and administrative requirements. A Company
should carefully review the trust agreement with its legal counsel to determine
if it is appropriate for its particular situation. Wells Fargo does not provide
legal advice and makes no representations concerning the tax consequences of a
Company’s execution of this Agreement.














    

--------------------------------------------------------------------------------

Exhibit 10.3


TABLE OF CONTENTS


 
 
Page


Article I.
Establishment of Trust
1


Article II.
Payments to Plan Participants and Their Beneficiaries
2


Article III.
Trustee Responsibility Regarding Payments to Trust Beneficiary When Company is
Insolvent
3


Article IV.
Payments to Company
4


Article V.
Investment Authority
4


Article VI.
Disposition of Income
6


Article VII.
Accounting by Trustee
6


Article VIII.
Responsibility of Trustee
6


Article IX.
Compensation and Expenses of Trustee
7


Article X.
Resignation and Removal of Trustee
8


Article XI.
Appointment of Successor
8


Article XII.
Amendment or Termination
8


Article XIII.
Miscellaneous
9


Article XIV.
Effective Date
10


















    

--------------------------------------------------------------------------------


Exhibit 10.3




   Ross Stores, Inc. Nonqualified Deferred Compensation Plan
Trust Agreement





This Agreement, made this first day of July, 2010, by and between Ross Stores,
Inc.(the “Company”) and WELLS FARGO BANK, N.A., (the "Trustee"),




WITNESSETH:


WHEREAS, Company has adopted the non-qualified deferred compensation Plan titled
Ross Stores, Inc. Nonqualifed Deferred Compensation Plan (the “Plan”);


WHEREAS, Company has incurred and expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan; and


WHEREAS, Company has established a trust (hereinafter called "Trust") and wishes
to contribute to the Trust assets that shall be held therein, subject to the
claims of Company's creditors in the event of Company’s Insolvency, as herein
defined, until paid to Plan participants and their beneficiaries in such manner
and at such times as specified in the Plan;


WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974;


WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;


NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


ARTICLE I


ESTABLISHMENT OF TRUST


Section 1.1    Company hereby deposits with Trustee in trust $1.00, which shall
become the principal of the Trust, along with assets transferred from the prior
trustee, all to be held, administered and disposed of by Trustee as provided in
this Trust Agreement.


Section 1.2    The Trust hereby established shall be irrevocable by Company.


Section 1.3    The Trust is intended to be a grantor trust, of which Company is
the grantor, within the meaning of subpart E, part 1, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly. However, Trustee does not warrant and shall not be liable
for any tax consequences associated with the Trust or participation in the Plan.


Section 1.4    The principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim


-1-

--------------------------------------------------------------------------------

Exhibit 10.3


on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against Company.
Any assets held by the Trust will be subject to the claims of Company's general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3.1 herein.


Section 1.5    Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property acceptable to the
Trustee in trust with Trustee to augment the principal to be held, administered
and disposed of by Trustee as provided in this Trust Agreement. Neither Trustee
nor any Plan participant or beneficiary shall have any right to compel such
additional deposits.


Section 1.6    The Trustee agrees to accept contributions that are paid to it by
the Company in accordance with the terms of this Trust Agreement. Such
contributions shall be in cash or in such other form that may be acceptable to
the Trustee. The Trustee shall have no duty to determine or collect
contributions under the Plan and shall have no responsibility for any property
until it is received and accepted by the Trustee. The Company shall have the
sole duty and responsibility for the determination of the accuracy or
sufficiency of the contributions to be made under the Plan, the transmittal of
the same to the Trustee and compliance with any statute, regulation or rule
applicable to contributions.




ARTICLE II
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES


Section 2.1    Company shall deliver to Trustee a schedule (the "Payment
Schedule") that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan), and the time of commencement for payment of such amounts.


The Trustee shall remit such payment to Company and Company shall make such
payments to the Plan participants and beneficiaries. Company shall make
provision for the reporting and withholding of any federal, state or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities. Company shall indemnify and hold harmless the
Trustee from any and all liability to which the Trustee may become subject due
to Company’s failure to properly withhold and/or remit amounts due or to pay
benefits to participants in connection with the Trust.


Section 2.2    The entitlement of a Plan participant or his or her beneficiaries
to benefits under the Plan shall be determined by Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.


Section 2.3    Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan, and may request reimbursement for such payments upon presentation of
appropriate evidence of payment to Trustee. Company shall notify Trustee of its
decision to make payment of benefits directly prior to the time amounts are
payable to participants or their beneficiaries. In addition, if the principal of
the Trust and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan, Company shall make the
balance of each such payment as it falls due. Trustee shall notify Company where
principal and earnings are not sufficient. Trustee shall not be liable for the
inadequacy of the Trust to pay all amounts due under the Plan.








-2-

--------------------------------------------------------------------------------

Exhibit 10.3




ARTICLE III


TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS
INSOLVENT


Section 3.1    Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code or any comparable state or
federal regulatory law.


Section 3.2    At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of Company under federal and state law as set forth
below.


(1)    The Board of Directors and the Chief Executive Officer (or if there is no
Chief Executive Officer, the highest ranking officer) of Company shall have the
duty to inform Trustee in writing of Company's Insolvency. If a person claiming
to be a creditor of Company alleges in writing to Trustee that Company has
become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.


(2)    Unless Trustee has actual knowledge of Company's Insolvency, or has
received notice from Company or a person claiming to be a creditor alleging that
Company is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company's
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company's solvency.


(3)    If at any time Trustee has determined that Company is Insolvent, Trustee
shall discontinue payments to Plan participants or their beneficiaries and shall
hold the assets of the Trust for the benefit of Company's general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of the Plan
participants or their beneficiaries to pursue their rights as general creditors
of Company with respect to benefits due under the Plan or otherwise.


(4)    Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Article II of this Trust Agreement only
after Trustee has been directed that Company is not Insolvent (or is no longer
Insolvent). Trustee may in all events rely on such evidence concerning Company’s
solvency (or Insolvency) as may be furnished to Trustee and that provides
Trustee with a reasonable basis for making a determination concerning Company’s
solvency.


Section 3.3    Provided that there are sufficient assets, if Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3.2
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.










-3-

--------------------------------------------------------------------------------

Exhibit 10.3




ARTICLE IV
PAYMENTS TO COMPANY


Except as provided in Articles II and III hereof, Company shall have no right or
power to direct Trustee to return to Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Plan participants
and their beneficiaries pursuant to the terms of the Plan.


ARTICLE V
INVESTMENT AUTHORITY


Section 5.1    Except as provided below, Company shall have the sole power and
responsibility for the management, disposition, and investment of the Trust
assets, and Trustee shall comply with written directions from Company or its
designated agent, which may include a recordkeeper for the Plan. Trustee shall
have no duty or responsibility to review, initiate action, or make
recommendations regarding the investment of Trust assets and shall retain such
assets until directed in writing to dispose of them. Prior to issuing any such
directions, Company shall certify to Trustee the person(s) at Company or its
agent who have the authority to issue such directions.


Section 5.2    In the administration of the Trust, Trustee shall have the
following powers; however, all powers regarding the investment of the Trust
shall be exercised solely pursuant to direction of Company or its delegated
agent or, if applicable, an Investment Manager, unless Trustee has been properly
delegated investment authority pursuant to section 5.4 below:


(1)    To hold assets of any kind, including shares of any registered investment
company, whether or not Trustee or any of its affiliates provides investment
advice or other services to such company and receives compensation for the
services provided;


(2)    To sell, exchange, assign, transfer, and convey any security or property
held in the Trust, at public or private sale, at such time and price and upon
such terms and conditions (including credit) as directed;


(3)    To invest and reinvest assets of the Trust (including accumulated income)
as directed;


(4)    To vote, tender, or exercise any right appurtenant to any stock or
securities held in the Trust, as directed;


(5)    To consent to and participate in any plan for the liquidation,
reorganization, consolidation, merger or any similar action of any corporation,
any security of which is held in the Trust, as directed;


(6)    To sell or exercise any "rights" issued on any securities held in the
Trust, as directed;


(7)    To cause all or any part of the assets of the Trust to be held in the
name of Trustee (which in such instance need not disclose its fiduciary
capacity) or, as permitted by laws, in the name of any nominee, and to acquire
for the Trust any investment in bearer form, but the books and records of the
Trust shall


-4-

--------------------------------------------------------------------------------

Exhibit 10.3


at all times show that all such investments are part of the Trust and Trustee
shall hold evidence of title to all such investments;


(8)    To make such distributions in accordance with the provisions of this
Trust Agreement;


(9)    To hold a portion of the Trust for the ordinary administration and for
the disbursement of funds in cash, without liability for interest thereon for
such period of time as necessary, notwithstanding that Trustee or an affiliate
of Trustee may benefit directly or indirectly from such uninvested amounts. It
is acknowledged that Trustee’s handling of such amounts is consistent with usual
and customary banking and fiduciary practices, and any earnings realized by
Trustee or its affiliates will be compensation for its bank services in addition
to its regular fees; and


(10)To invest in deposit products of Trustee or its affiliates, or other bank or
similar financial institution, subject to the rules and regulations governing
such deposits, and without regard to the amount of such deposit, as directed;


(11)To invest in securities (including stock and the rights to acquire stock) or
obligations issued by the Company or an Employer as that term is defined in the
Plan;


(12)To appoint custodians, subcustodians, or subtrustees, domestic or foreign
(including affiliates of the Trustee), as to part or all of the Trust; provided
that the Trustee shall not be liable for the acts or omissions of any
subcustodian appointed under this Section.




Section 5.3    From time to time the Company may appoint one or more investment
managers who shall have investment management and control over all or a portion
of the assets of the Trust ("Investment Managers"). The Company shall notify the
Trustee in writing of the appointment of the Investment Manager. In the event
more than one Investment Manager is appointed, the Company shall determine which
assets shall be subject to management and control by each Investment Manager and
shall also determine the proportion in which funds withdrawn or disbursed shall
be charged against the assets subject to each Investment Manager's management
and control. Such Investment Manager shall direct Trustee as to the investment
of assets and any voting, tendering, and other appurtenant rights of all
securities held in the portion of the Trust over which the Investment Manager is
appointed. Trustee shall have no duty or responsibility to review, initiate
action, or make recommendations regarding the investment of the Trust assets and
shall retain such assets until directed in writing to dispose of them.


Section 5.4    Company may delegate to Trustee the responsibility to manage all
or a portion of the Trust if Trustee agrees to do so in writing. Upon written
acceptance of that delegation, Trustee shall have full power and authority to
invest and reinvest the Trust in investments as provided herein, subject to any
investment guidelines provided by Company.


Section 5.5    The Trustee shall have no responsibility to notify the Company of
any calls for redemption which do not appear in Standard New York Financial
Publications, unless the Trustee actually receives written notice of such call
for redemption. The Trustee shall promptly notify the Company of each written
notice actually received by the Trustee in the ordinary course of its custodial
business hereunder concerning any default of payment in connection with
securities held hereunder, call for redemption, exchange offer, tender offer,
rights offering, subscription rights, conversion or similar rights, merger,
consolidation, reorganization, reclassification or recapitalization, or similar
event or proceeding affecting the property held in the Trust, and shall take
such action in respect thereto as may be directed in writing by the Company.


Section 5.6    All solicitation fees payable to the Trustee as agent in
connection with tender offers or any of the aforementioned proceedings that
would not otherwise be payable to the Company will be retained by the Trustee.


-5-

--------------------------------------------------------------------------------

Exhibit 10.3




Section 5.7    Should any securities held in any depository be called for
partial redemption by the issuer of such securities, the Trustee is authorized
in the Trustee’s sole discretion to allot the called portion to the respective
holders in any manner deemed to be fair and equitable in the Trustee’s judgment.
Securities called for partial redemption must be in the Trust pursuant to an
actual rather than provisional credit.




ARTICLE VI
DISPOSITION OF INCOME


During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.


ARTICLE VII
ACCOUNTING BY TRUSTEE


Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within 60 days following the close of each calendar year and within 90 days
after the removal or resignation of Trustee, Trustee shall deliver to Company a
written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
Trustee’s accounting, if not objected to within 60 days of it being furnished to
Company, shall be deemed accepted by Company.


ARTICLE VIII
RESPONSIBILITY OF TRUSTEE


Section 8.1    Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by Company, and Company shall indemnify
and hold harmless the Trustee, its officers, employees, and agents from and
against all liabilities, losses, and claims (including reasonable attorney’s
fees and costs of defense) for actions taken or omitted by Trustee in accordance
with the terms of this Trust. In the event of a dispute between Company and a
party, Trustee may apply to a court of competent jurisdiction to resolve the
dispute.


Section 8.2    If Trustee undertakes or defends any litigation arising in
connection with this Trust, Company agrees to indemnify Trustee against
Trustee's costs, expenses and liabilities (including, without limitation,
attorneys' fees and expenses) relating thereto and to be primarily liable for
such payments. If Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, Trustee may obtain payment from the Trust.




-6-

--------------------------------------------------------------------------------

Exhibit 10.3


Section 8.3    Trustee may consult with legal counsel (who may also be counsel
for Company generally) with respect to any of its duties or obligations
hereunder, and Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder. Company shall pay the
reasonable expenses for services by such individuals or entities, and if the
Company does not pay such expenses in a reasonably timely manner, Trustee may
obtain payment from the Trust.


Section 8.4    Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy. The Trustee shall not be liable
for the failure or omission of any insurance company for any reason to pay any
benefits or furnish any services under the policies or contracts. Company shall
have the sole responsibility to determine whether any insured under any
insurance policy held in the Trust is deceased.


Section 8.5    Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701‑2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.


Section 8.6    Any electronic communication, including facsimile and e-mail,
received by Trustee from an address that Trustee reasonably believes to be that
of a duly authorized representative of Company shall be deemed to be in writing
and signed on behalf of Company by a duly authorized representative of Company,
and Trustee shall be as fully protected under the Trust Agreement and applicable
law as if such electronic communication had been an originally signed writing.


Section 8.7    The duties of the Trustee shall be limited to the assets held in
the Trust, and the Trustee shall have no duties with respect to assets held by
any other person including, without limitation, any other Trustee for the Plan.
The Company hereby agrees that the Trustee shall not serve as, and shall not be
deemed to be, a co-trustee under any circumstances. The Company may request the
Trustee to perform a recordkeeping service with respect to property held by
others and not otherwise subject to the terms of this Trust Agreement. To the
extent the Trustee shall agree to perform this service, its sole responsibility
shall be to accurately reflect information on its books which it has received
from an authorized party of the custodian of such property.




ARTICLE IX
COMPENSATION AND EXPENSES OF TRUSTEE


Trustee shall be entitled to reasonable compensation for the services it renders
under this Trust. Company shall pay all Trustee's fees and expenses as may be
agreed upon in writing by the Company and the Trustee. If not so paid within a
reasonable time, the fees and expenses, including, but not limited to, those
expenses referenced in Article VIII above, shall be paid from the Trust.












-7-

--------------------------------------------------------------------------------

Exhibit 10.3


ARTICLE X
RESIGNATION AND REMOVAL OF TRUSTEE


Section 10.1    Trustee may resign at any time by written notice to Company,
which shall be effective 30 days after receipt of such notice unless Company and
Trustee agree otherwise.


Section 10.2 Trustee may be removed by Company on 30 days notice or upon shorter
notice accepted by Trustee.


Section 10.3    Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 120 days after receipt of all
information reasonably required by Trustee to transfer assets to the successor
Trustee, unless Company extends the time limit.


Section 10.4    If Trustee resigns or is removed, a successor shall be
appointed, in accordance with Article XI hereof, by the effective date of
resignation or removal under sections 10.1 and 10.2 of this article. If no such
appointment has been made, Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.


ARTICLE XI
APPOINTMENT OF SUCCESSOR


Section 11.1    If Trustee resigns or is removed in accordance with Section 10.1
or 10.2 hereof, Company may appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.


Section 11.2    The successor Trustee need not examine the records and acts of
any prior Trustee and may retain or dispose of existing Trust assets, subject to
Articles VII and VIII hereof. The successor Trustee shall not be responsible for
and Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.


ARTICLE XII
AMENDMENT OR TERMINATION


Section 12.1    This Trust Agreement may be amended by a written instrument
executed by Trustee and Company. Notwithstanding the foregoing, no such
amendment shall make the Trust revocable after it has become irrevocable in
accordance with Section 1.2 hereof.


Section 12.2    The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust, any assets remaining in
the Trust shall be returned to Company.




-8-

--------------------------------------------------------------------------------

Exhibit 10.3


Section 12.3    Upon written approval of participants or beneficiaries entitled
to payment of benefits pursuant to the terms of the Plan, Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to Company.




ARTICLE XIII


MISCELLANEOUS


Section 13.1    Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.


Section 13.2    Benefits payable to Plan participants and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.


Section 13.3    This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of MN.


Section 13.4    Trustee shall be entitled to rely on any information furnished
to it by Company or any other party from whom Trustee is entitled to any
information. If any provision of this Trust conflicts with any provision of the
Plan, the provisions of this Trust shall control.


Section 13.5    If at any time the Plan fails to meet the requirements of the
Internal Revenue Code section 409A, the Company shall determine, withhold,
report and remit all taxes thereunder, as applicable.




Section 13.6    Neither the Company nor the Trustee may assign this Trust
Agreement without the prior written consent of the other, except that the
Trustee may assign its rights and delegate its duties hereunder to any
corporation or entity which directly or indirectly is controlled by, or is under
common control with, the Trustee. This Trust Agreement shall be binding upon,
and inure to the benefit of, the Company and the Trustee and their respective
successors and permitted assigns. Any entity which shall by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of the Trustee shall, upon each succession and without any appointment
or other action by the Company be and become successor Trustee hereunder, upon
notification to the Company.


Section 13.7    The Trustee reserves the right to seek a judicial or
administrative determination as to its proper course of action under this Trust
Agreement. Nothing contained herein will be construed or interpreted to deny the
Trustee or the Company the right to have the Trustee’s account judicially
determined. To the extent permitted by law, only the Trustee and the Company
shall be necessary parties in any application to the courts for an
interpretation of this Trust Agreement or for an accounting by the Trustee, and
no Participant under the Plan or other person having an interest in the Trust
shall be entitled to any notice or service of process. Any final judgment
entered in such an action or proceeding shall, to the extent permitted by law,
be conclusive upon all persons.
                                 
Section 13.8    The Company and the Trustee hereby each represent and warrant to
the other that it has full authority to enter into this Trust Agreement upon the
terms and conditions hereof and that the individual executing this Trust
Agreement on its behalf has the requisite authority to bind the Company or the
Trustee to this Trust Agreement.






-9-

--------------------------------------------------------------------------------

Exhibit 10.3


ARTICLE XIV
EFFECTIVE DATE


The effective date of this Trust Agreement shall be July 1, 2010.


IN WITNESS WHEREOF, Company and Trustee have caused this Agreement to be
executed by individuals thereunto duly authorized as of the day and year first
above written.


Ross Stores, Inc.
 
WELLS FARGO BANK, N.A., Trustee
 
 
 
 
 
 
 
 
 
 
By
/s/Robert Richardson
 
By
/s/Tom Olson
Name
Robert Richardson
 
Name
Tom Olson
Title
Sr. Director, Compensation
 
Title
Vice President / Relationship Manager





                                 










-10-

--------------------------------------------------------------------------------


Exhibit 10.3


FIRST AMENDMENT TO THE
ROSS STORES, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
TRUST AGREEMENT


This First Amendment to the Ross Stores, Inc. Nonqualified Deferred Compensation
Plan Trust Agreement (the “Trust Agreement” or “Trust”) is made and entered into
by and between Ross Stores, Inc. (the “Company”) and Wells Fargo Bank, National
Association (the “Trustee”), effective as of the date indicated below:


WHEREAS, Section 12.1 of the Trust Agreement provides that the Trust Agreement
may be amended by written instrument executed by the Trustee and the Company;
and


WHEREAS, the Company desires to amend the Trust Agreement in order that the
Trustee may make payments to participants and beneficiaries at the direction of
the Company;


NOW, THEREFORE, The Company and the Trustee agree to amend the Trust Agreement
as follows:


The second paragraph in Section 2.1 shall be deleted in its entirety and
replaced with the following paragraph:


Distributions from the Trust may be made by the Trustee to Plan Participants and
beneficiaries at the direction of the Company. The entitlement of a Plan
Participant or his or her beneficiaries to benefits under the Plan shall be
determined by the Company under the Plan, and any claim for such benefits shall
be considered and reviewed under the procedures set out in the Plan.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Trust on this 16 day of October, 2017.


ROSS STORES, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By
/s/K. Reimann
 
By
/s/Alan Frazier
Title
GVP, Total Rewards & HR Initiatives
 
Title
Senior Vice President















    